Citation Nr: 0025664	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of an 
amputation of the distal phalanx of the left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's left ring finger was amputated at the level 
of its distal phalanx, but the left hand's dexterity and 
ability to grasp objects are currently within normal limits, 
and there are no functional defects of that hand, nor 
radiographic evidence of any abnormality, other than the 
actual amputation, in that hand's left ring finger.


CONCLUSION OF LAW

A compensable rating for residuals of an amputation of the 
distal phalanx of the left ring finger is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Code 5155 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has essentially claimed that the service-connected disability 
is currently more disabling than evaluated.  The facts 
relevant to this appeal have been properly developed, and 
VA's obligation to assist the veteran in the development of 
his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(the Schedule).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

The record shows that the veteran is service-connected for 
residuals of amputation of the distal phalanx of his left 
ring finger, and that this disability is currently rated as 
noncompensable, under Diagnostic Code 5155, and pursuant to 
38 C.F.R. § 4.31, which provides for a noncompensable rating 
when the criteria for the minimum compensable rating are not 
met.  (Historically, the veteran has also been advised that a 
noncompensable rating is similarly warranted under Diagnostic 
Code 5227, on the basis of ankylosis of a finger other than 
the thumb, index, or middle finger.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5227.)

A 10 percent rating is warranted when there is amputation of 
the ring finger of either hand, without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto, 
while a maximum rating of 20 percent is warranted when there 
is amputation of the ring finger of either hand, with 
metacarpal resection (more than one-half bone lost).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5155.

Additionally, compensable ratings of 10 or 20 percent might 
be warranted if there were evidence of degenerative 
arthritis, substantiated by X-Ray findings.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003 

The report of a July 1996 VA hand, thumb, and fingers 
examination reveals a history of inservice amputation of the 
distal phalanx of the left ring finger in the late 1960's, 
with current complaints of inability to keep the finger warm 
without problems during the winter time and a feeling that 
"the circulation is not adequate in this finger."  
Objectively, there was evidence of amputation of the fat pad 
of the ring finger of the left hand, but the thumb of the 
left hand was easily approximated by the four fingers, and 
the four fingers approximated the proximal transverse palmar 
crease.  The hand's ability to grasp objects, and its 
dexterity, were within normal limits, although the veteran 
said that he only used three of his four fingers of his left 
hand.  The right hand was stronger than the left hand.  Old 
amputation of the fat pad of the ring finger of the left hand 
was diagnosed.

VA X-Rays of the veteran's left hand obtained in July 1996 
revealed status post amputation of the distal phalanx of the 
fourth digit, with no evidence of osteomyelitis or other 
abnormality.

Several VA outpatient medical records produced between 1996 
and 1998 reveal complaints of left ring finger pain.

The veteran was re-examined by VA in June 1999, at which time 
he said that when he straightened up his left ring finger, 
"it cuts off the circulation and hurts."  He also alleged 
that the pain was precipitated by cold weather, and 
alleviated by heat, resulting in an additional five percent 
of functional impairment.  On examination, it was noted that 
the "distal 7/8 of the distal phalanx of the left fourth 
ring finger ha[d] been amputated," and that there was a 
small deformed nail on the tip.  The finger was not red, but 
very tender to touch, so much that the veteran jerked it away 
when the examiner attempted to touch it.  There were, 
however, no functional defects, as the fingertips touched the 
thumb, the thumb touched the tip of the amputated stump, and 
the tips of the fingers and stump could touch the distal 
transverse fold of the palm exactly.  Grasping of objects was 
good, including with the dominant (right) hand.  Painful 
stump, distal phalanx of left ring finger, was diagnosed.

VA X-Rays of the veteran's left ring finger obtained in June 
1999 confirmed again that there was an amputation of the left 
ring finger at the base of the distal phalanx, with no other 
significant abnormality, including no destructive area to 
suggest osteomyelitis or acute fracture.

On appeal, the veteran has claimed that he currently has 
"less than 100% use of the [left] hand," and that he is 
"not able to grip and pull or drive with comfort," as he 
always has pain when gripping anything.  (Substantive Appeal, 
VA Form 9, dated in April 1999.)

In full recognition of VA's duty to assist every claimant in 
the development of his or he claim, the RO has afforded the 
veteran two VA medical examinations in the last four years, 
and has denied a claim of entitlement to service connection 
for arthritis, secondary to the amputation of the distal 
phalanx of the left ring finger, on the basis that there is 
no objective evidence of arthritis.  (Rating decision dated 
in October 1999.)  The medical evidence in the file confirms 
that the amputation was limited to the distal phalanx of the 
left ring finger and, the veteran's allegations 
notwithstanding, it also reveals that the left hand's 
dexterity and ability to grasp objects are within normal 
limits, and that there are no functional defects, nor 
radiographic evidence of any abnormality other than the 
actual amputation, in the same hand.  There is simply no 
competent (medical) evidence in the file that would lead the 
Board to find that the schedular criteria for a compensable 
rating for the service-connected disability of the left ring 
finger have been met.

In view of the above finding, the Board concludes that a 
compensable rating for residuals of an amputation of the 
distal phalanx of the left ring finger is not warranted.

The Board notes that the record appears to show that the RO 
has not considered the matter of a referral of this claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  The criteria for such 
referral is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board is of the opinion that a referral 
for extra-schedular consideration of the matter on appeal is 
not warranted.



CONTINUED ON THE NEXT PAGE


ORDER

A compensable rating for residuals of an amputation of the 
distal phalanx of the left ring finger is denied.



		
SANDRA L. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 

